 
Exhibit 10.15

 
 
AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of September 29, 2011, by and among
 
ACQUIRED SALES CORP., a Nevada corporation (“AQSP”), ACQUIRED SALES CORP. MERGER
SUB, INC., a Delaware corporation and wholly owned subsidiary of AQSP (“AQSP
Mergeco”), and GERARD M. JACOBS, a resident of Illinois (“Jacobs”),
 
and
 
COGILITY SOFTWARE CORPORATION, a Delaware corporation (“Cogility”), MATTHEW
GHOURDJIAN, a resident of Colorado (“Ghourdjian”), and DEBORAH SUE GHOURDJIAN
SEPARATE PROPERTY TRUST, a trust whose sole trustee is Deborah Sue Ghourdjian, a
resident of Colorado (“DSGSPT”).
 
DSGSPT, Ghourdjian and Jacobs are hereinafter collectively referred to as the
“Stockholders”). AQSP, AQSP Mergeco, Cogility and the Stockholders are sometimes
referred to herein each, individually, as a “Party” and, collectively, as the
“Parties.” The shareholders of Cogility are sometimes collectively referred to
herein as the “Cogility Shareholders”. The shareholders of AQSP are sometimes
collectively referred to herein as the “AQSP Shareholders”.
 
IN CONSIDERATION of the mutual agreements, covenants, representations and
warranties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the Parties
hereby agree as follows:
 
ARTICLE I
DEFINITIONS


In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:
 
“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to the specified
Person:  (a) any other Person which beneficially owns or holds 10% or more of
the outstanding voting securities or other securities convertible into voting
securities of such Person, (b) any other Person of which the specified Person
beneficially owns or holds 10% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
officer or employee of such Person.
 


 
1

--------------------------------------------------------------------------------

 




“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the city of Chicago, Illinois.
 
 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended through the date hereof and any regulations
promulgated thereunder.
 
“Closing” shall mean the closing of the transactions contemplated by this
Agreement.
 
“Closing Date” shall mean the day on which the Closing takes place.
 
“COBRA” means the provisions of Code section 4980B and Part 6 of Subtitle B of
title I of ERISA.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commonly Controlled Entity” means any entity which is under common control with
Cogility within the meaning of Section 414(b), (c), (m), (o) or (t) of the Code.
 
“Contract” means any contract, plan, undertaking, understanding, agreement,
license, lease, note, mortgage or other binding commitment, whether written or
oral, either involving payments of more than $10,000 per year or which are not
terminable on 30 days written notice or less.
 
“Copyrights” mean all copyrights (registered or otherwise) and registrations and
applications for registration thereof, and all rights therein provided by
multinational treaties or conventions.
 
“Court” means any court or arbitration tribunal of the United States, any
domestic state, or any foreign country, and any political subdivision thereof.
 
“Database” means all data and other information recorded, stored, transmitted
and retrieved in electronic form.
 
 “Employee Plans” means all employee benefit plans (as defined in Section 3(3)
of ERISA) and all bonus, stock or other security option, stock or other security
purchase, stock or other security appreciation rights, incentive, deferred
compensation, retirement or supplemental retirement, severance, golden
parachute, vacation, cafeteria, dependent care, medical care, employee
assistance program, education or tuition assistance programs, insurance and
other similar fringe or employee benefit plans, programs or arrangements, and
any current or former employment or executive compensation or severance
agreements, written or otherwise, which have ever been sponsored or maintained
or entered into for the benefit of, or relating to, any present or former
employee or director of Cogility, the Predecessor Entity, any Cogility
Subsidiary or any trade or business (whether or not incorporated) which is a
member of a controlled group or which is under common control with Cogility,
within the meaning of Section 414 of the Code (an “ERISA Affiliate”), whether or
not such plan is terminated.
 


 
2

--------------------------------------------------------------------------------

 




“Environmental Law” means any Law or Regulation pertaining to: (a) the
protection of health, safety and the indoor or outdoor environment; (b) the
conservation, management or use of natural resources and wildlife; (c) the
protection or use of surface water and ground water; (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, emission, discharge, release, threatened release, abatement,
removal, remediation or handling of, or exposure to, any Hazardous Substance; or
(e) pollution (including any emission, discharge or release to air, land,
surface water and ground water of any material); and includes, without
limitation, CERCLA and the Solid Waste Disposal Act, as amended 42 U.S.C. § 6901
et seq.
 
“Environmental Permits” means all Permits required under any Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time consistently applied.
 
“Governmental Authority” means any governmental or legislative agency or
authority (other than a Court) of the United States, any domestic state, or any
foreign country, and any political subdivision or agency thereof, and includes
any authority having governmental or quasi-governmental powers, including any
administrative agency or commission.
 
“Hardware” means all mainframes, midrange computers, personal computers,
laptops, iPads or similar, notebooks, servers, switches, printers, modems,
drives, peripherals and any component of any of the foregoing.
 
“Hazardous Substance” means any Hazardous Substance, as defined in CERCLA, and
any other chemical, compound, product, solid, gas, liquid, pollutant,
contaminant or material which is regulated under any Environmental Law, and
includes without limitation, asbestos or any substance containing asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof).
 
 “HIPAA” means the provisions of the Code and ERISA enacted by the Health
Insurance Portability and Accountability Act of 1996.
 
“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of Cogility or a
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
capital stock of such Person or any warrants, rights or options to acquire such
capital stock, valued, in the case of redeemable preferred stock, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Indebtedness of others referred to in clauses (a) through (f)
above guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement (1)
to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (2) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss and all
Indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.
 


 
3

--------------------------------------------------------------------------------

 

 
“Information System” means any combination of Hardware, Software and/or
Database(s) employed primarily for the creation, manipulation, storage,
retrieval, display and use of information in electronic form or media.
 
“Intellectual Property” means (a) inventions, whether or not patentable, whether
or not reduced to practice or whether or not yet made the subject of a pending
Patent application or applications, (b) ideas and conceptions of potentially
patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending Patent application or applications, (c) Patents, (d)
Trademarks,  (e) Copyrights, (f) Software, (g) trade secrets and confidential,
technical or business information (including ideas, formulas, compositions,
inventions, and conceptions of inventions whether patentable or unpatentable and
whether or not reduced to practice), (h) whether or not confidential, technology
(including know-how and show-how), manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, copyrightable works, financial,
marketing and business data, Databases, Information Systems, pricing and cost
information, business and marketing plans and customer and supplier lists and
information, (i) copies and tangible embodiments of all the foregoing, in
whatever form or medium, (j) all rights to obtain and rights to apply for
Patents, and to register Trademarks and Copyrights, (k) all rights under any
licenses, registered user agreements, technology or materials, transfer
agreements, and other agreements or instruments with respect to items in (a) to
(j) above; and (l) all rights to sue and recover and retain damages and costs
and attorneys’ fees for present and past infringement of any of the Intellectual
Property rights hereinabove set out.
 
 “IRS” shall mean the United States Internal Revenue Service.
 
 “Knowledge” means (a) in the case an individual, knowledge of a particular fact
or other matter if such individual is actually aware of such fact or other
matter, and (b) in the case of a Person (other than an individual) such Person
will be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving, or has at any time served, as a director, officer,
partner, executor, or trustee of such Person (or in any similar capacity) has,
or at any time had, knowledge of such fact or other matter.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Law” means all laws, statutes, ordinances and Regulations of any Governmental
Authority including all decisions of Courts having the effect of law in each
such jurisdiction.
 
“Leased Real Property” means the real property leased by Cogility as tenant,
together with, to the extent leased by Cogility, all buildings and other
structures, facilities or improvements currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property of Cogility
attached or appurtenant thereto, and all easements, licenses, rights and
appurtenances relating to the foregoing.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action or Order,
Liabilities for Taxes and those Liabilities arising under any Contract.
 
“Liens” means any mortgage, pledge, security interest, attachment, encumbrance,
lien (statutory or otherwise), option, conditional sale agreement, right of
first refusal, first offer, termination, participation or purchase, or charge of
any kind (including any agreement to give any of the foregoing), provided,
however, that the term “Lien” shall not include: (a) Liens for Taxes,
assessments and charges of any Governmental Authority due and being contested in
good faith and diligently by appropriate proceedings (and for the payment of
which adequate provision has been made); (b) servitudes, easements,
restrictions, rights-of-way and other similar rights in real property or any
interest therein, provided the same are not of such nature as to materially
adversely affect the use of the property subject thereto; (c) Liens for Taxes
either not due and payable or due but for which notice of assessments has not
been given; (d) undetermined or inchoate Liens, charges and privileges
incidental to current construction or current operations and statutory Liens,
charges, adverse claims, security interests or encumbrances of any nature
whatsoever claimed or held by any Governmental Authority which have not at the
time been filed or registered against the title to the asset or served upon
Cogility pursuant to Law or which relate to obligations not due or delinquent;
(e) assignments of insurance provided to landlords (or their mortgagees)
pursuant to the terms of any lease, and Liens or rights reserved in any lease
for rent or for compliance with the terms of such lease; (f) security given in
the ordinary course of Cogility’s business, as applicable, to any public
utility, municipality or Government Authority in connection with the operations
of Cogility’s business, as applicable, other than security for borrowed money;
(g) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pension or other social
security programs mandated under applicable Laws; and (h) restrictions on
transfer of securities imposed by applicable state and federal securities Laws.
 
“Litigation” means any suit, action, arbitration, cause of action, claim,
complaint, criminal prosecution, investigation, inquiry, demand letter,
governmental or other administrative proceeding, whether at law or at equity,
before or by any Court, Governmental Authority, arbitrator or other tribunal.
 
“Material Adverse Effect” means any circumstance, change in, or effect on,
Cogility’s business or Cogility that, individually or in the aggregate with any
other circumstances, changes in, or effects on, Cogility’s business or Cogility:
(a) is, or could be, materially adverse to Cogility’s business, operations,
assets or Liabilities (including, without limitation, contingent Liabilities),
employee relationships, customer or supplier relationships, results of
operations or the condition (financial or otherwise) of Cogility’s business, or
(b) could materially adversely affect the ability of Cogility Surviving
Corporation to operate or conduct Cogility’s business in the manner in which it
is currently operated or conducted, or contemplated to be conducted.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Court or Governmental Authority.
 
“Owned Real Property” means the real property owned by Cogility, together with
all buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items of
personal property of Cogility attached or appurtenant thereto and all easements,
licenses, rights and appurtenances relating to the foregoing.
 
“Patents” mean all national (including the United States) and multinational
statutory invention registrations, patents, patent registrations and patent
applications, including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations, and all rights therein
provided by multinational treaties or conventions and all improvements to the
inventions disclosed in each such registration, patent or application.
 
 “Permits” means any licenses, permits, pending applications, consents,
certificates, registrations, approvals and authorizations.
 
“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.
 
“Real Property” means the Leased Real Property and the Owned Real Property.
 
“Receivables” means any and all accounts receivable, notes, book debts and other
amounts due or accruing due to Cogility in connection with Cogility’s business
whether or not in the ordinary course, together with any unpaid financing
charges accrued thereon and the benefit of all security for such accounts, notes
and debts.
 
“Regulation” means any rule or regulation of any Governmental Authority.
 
 “Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (c)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (d) the technology supporting any Internet
site(s) operated by or on behalf of Cogility and (e) all documentation,
including user manuals and training materials, relating to any of the foregoing.
 
“Subsidiary” or “Subsidiaries” of a specified Person means any other Person in
which such Person owns, directly or indirectly, more than 50% of the outstanding
voting securities or other securities convertible into voting securities, or
which may effectively be controlled, directly or indirectly, by such Person.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
“Tax” or “Taxes” means any and all federal, state, local, or foreign taxes,
fees, levies, duties, tariffs, imposts, and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority or other
taxing authority, including, without limitation: taxes or other charges on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, disability, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the Tax liability of any other Person, together with any
interest or penalty, addition to tax or additional amount imposed by any
governmental authority.
 
“Tax Returns” means returns, reports and information statements, including any
schedule or attachment thereto, with respect to Taxes required to be filed with
the IRS or any other Governmental Authority or other taxing authority or agency,
domestic or foreign, including consolidated, combined and unitary tax returns.
 
“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations and applications for registration thereof, including, but not
limited to, all marks registered in the United States Patent and Trademark
Office, the Trademark Offices of the States and Territories of the United States
of America, and the Trademark Offices of other nations throughout the world, and
all rights therein provided by multinational treaties or conventions.
 
“Web Sites” means all websites, domain names, and associated internet
properties, rights, titles and interests in any way directly or indirectly used
in or associated with Cogility’s business, including but not limited to those
certain web sites and domain names set forth on Cogility’s Disclosure Schedule
(as hereafter defined).
 
ARTICLE II
THE MERGER


2.1           The November 4, 2010.  Reference is hereby made to that certain
Agreement (the “November 4, 2010 Agreement”) by and among AQSP, Cogility, the
Stockholders, and the other members of the AQSP Board, that was fully executed
on November 4, 2010. Words and terms defined in the November 4, 2010 Agreement
are used herein with the same meaning. Except as set forth herein, the November
4, 2010 Agreement shall remain in full force and effect following the date
hereof. Section 4 of the November 4, 2010 Agreement sets forth the terms and
conditions of a Letter of Intent between AQSP and Cogility.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
2.2           Reverse Stock Split. The Parties agree and acknowledge that the
Reverse Stock Split referred to in Section 4A of the November 4, 2010 Agreement
will be effected prior to the Closing Date (as hereinafter defined).
 
2.3           Private Placement.  The Parties agree and acknowledge that the
first $920,000 of the Private Placement referred to in Section 4B of the
November 4, 2010 Agreement was completed during March, 2011, and that as a
result, the 3,295,000 Cogility Options granted pursuant to Section 2B of the
November 4, 2010 Agreement have now fully vested.
 
2.4           The Merger. Consistent with Section 4C of the November 4, 2010
Agreement, at the Effective Time (as hereinafter defined), in accordance with
the laws of the State of Delaware and the terms and conditions of the
Certificate of Merger (as hereinafter defined) and the Definitive Documents,
AQSP Mergeco shall be merged with and into Cogility (the “Merger”).  Pursuant to
the Merger, Cogility shall continue to exist as the surviving corporation and
the separate corporate existence of AQSP Mergeco shall cease. Cogility, as the
surviving corporation after the Merger, is hereinafter sometimes referred to as
the “Cogility Surviving Corporation.”
 
2.5           Effective Time.  Subject to the provisions of this Agreement, on
the Closing Date or as soon thereafter as is practicable the Parties shall cause
the Merger to become effective by executing and filing with the office of the
Delaware Secretary of State Certificate of Merger which shall be prepared by
counsel to Cogility and AQSP, and attached hereto as Exhibit 2.5 and made a part
hereof (the “Certificate of Merger”), the date and time of such filings, or such
later date and time as may be agreed upon by the Parties and specified therein,
being hereinafter referred to as the “Effective Time.”
 
2.6           Effect of the Merger.  At the Effective Time, the Merger shall
have the effect set forth in the Certificate of Merger and the Definitive
Documents and in the applicable provisions of law.  Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time all of
the assets, properties, rights, privileges, immunities, powers and franchises of
Cogility and AQSP Mergeco shall vest in the Cogility Surviving Corporation, and
all of the debts, liabilities and duties of Cogility and AQSP Mergeco shall
become the debts, liabilities and duties of the Cogility Surviving Corporation.
 
2.7           Articles of Incorporation and Bylaws.  From and after the
Effective Time and without further action on the part of the Parties, the
Articles of Incorporation and Bylaws of Cogility immediately prior to the
Effective Time shall be the Articles of Incorporation and Bylaws of Cogility
Surviving Corporation until amended in accordance with the respective terms
thereof.
 
2.8           Directors and Officers.  For purposes of clarity, the Parties
agree and acknowledge that consistent with Sections 4F and 4G of the November 4,
2010 Agreement:
 
(a) From and after the Effective Time, the directors and officers of Cogility
Surviving Corporation shall be those persons set forth on Exhibit 2.8(a),
respectively, each to hold office in accordance with the Articles of
Incorporation and the Bylaws of Cogility Surviving Corporation, in each case,
until their respective successors are duly elected or appointed and qualified or
until their earlier death, resignation or removal in accordance with Cogility
Surviving Corporation’s Articles of Incorporation and Bylaws.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b) From and after the Effective Time, the directors and officers of AQSP
immediately following the Closing Date shall be those persons set forth on
Exhibit 2.8(b) each to hold office in accordance with the Articles of
Incorporation and the Bylaws of AQSP, in each case, until their respective
successors are duly elected or appointed and qualified or until their earlier
death, resignation or removal in accordance with AQSP’s Articles of
Incorporation and Bylaws.
 
(c)           The Stockholders agree and acknowledge that their Stockholder
Agreements set forth in Section 5 of the November 4, 2010 Agreement are and
shall remain in full force and effect following the execution of this Agreement
and the closing of the Merger, and for purposes of clarity, the Stockholders
agree and acknowledge that if at any time and if for any reason the Stockholders
are unable to unanimously agree upon a new slate of nominees for election to the
AQSP Board, then in such event the Stockholders shall nominate for election to
the AQSP Board a slate of nominees consisting of the then-incumbent members of
the AQSP Board unless and until the Stockholders unanimously agree upon a new
slate of nominees.
 
2.9           Conversion of Cogility Stock and Cogility Options.  Cogility
currently has 11,530,493 shares of Cogility Stock outstanding, rather than the
11,460,344 shares of Cogility Stock referenced in Section 4D(1) of the November
4, 2010 Agreement; and Cogility currently has 2,429,666 Cogility Options
outstanding that were issued prior to November 4, 2010 rather than the 2,650,000
Cogility Options referenced in Section 4D(1) of the November 4, 2010 Agreement.
At the Effective Time, by virtue of the Merger and without any action on the
part of the Parties or the holders of the following securities:
 
(a)           The 11,530,493 shares of Cogility Stock outstanding shall be
converted automatically into the right to receive, on a pro rata basis, in the
aggregate, 2,175,564 shares of AQSP Stock, provided, however, that no fractional
shares of AQSP Stock shall be issued;
 
(b)           The 2,429,666 Cogility Options outstanding that were issued prior
to November 4, 2010 with exercise prices between $0.20 and $1.40 per share of
Cogility Stock shall be converted automatically into the right to receive, on a
pro rata basis, in the aggregate, 458,428 AQSP Options with exercise prices that
are 5.3 times higher than their respective exercise prices prior to the closing
of the Merger, provided, notwithstanding the foregoing, that the exercise price
of each of such 458,428 AQSP Options shall in no event exceed $5.00 per share of
AQSP Stock, and provided further, however, that no options to purchase
fractional shares of AQSP Stock shall be issued. Such AQSP Options shall be
fully vested, and shall have the same expiration dates as the Cogility Options
from which they were converted, respectively;
 
(c) The 2,500,000 Cogility Options issued on November 4, 2010 with an  exercise
price of $0.377358 per share of Cogility Stock shall be converted automatically
into the right to receive, on a pro rata basis, in the aggregate, 471,698 AQSP
Options with an exercise price of $2.00 per share of AQSP Stock, provided,
however, that no options to purchase fractional shares of AQSP Stock shall be
issued. Such AQSP Options shall be fully vested, and shall have the same
expiration dates as the Cogility Options from which they were converted,
respectively;
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(d) The 795,000 Cogility Options issued on November 4, 2010 with an exercise
price of $0.000001 per share of Cogility Stock shall be converted automatically
into the right to receive, on a pro rata basis, in the aggregate, 150,000 AQSP
Options with an exercise price of $0.001 per share of AQSP Stock, provided,
however, that no options to purchase fractional shares of AQSP Stock shall be
issued. Such AQSP Options shall be fully vested and shall have the same
expiration dates as the Cogility Options from which they were converted,
respectively;
 
(e) As of the Effective Time, all outstanding shares of Cogility capital stock,
and any other contractual or other rights to purchase or otherwise acquire any
rights, titles or interests in or to any Cogility capital stock or other equity
of any nature in or to Cogility (collectively, “Cogility Capital Stock”), shall
automatically be redeemed and canceled, and from and after the Effective Time,
shall cease to exist, and each holder of a certificate that previously
represented any such share of Cogility Capital Stock (collectively, the
“Cogility Certificates”) shall cease to have any rights with respect thereto
other than the right to receive, if any, their portion of the Merger
consideration set forth in Section 2.9(a)-(d) above (the “Merger
Consideration”). The foregoing Merger Consideration shall be deemed to have been
issued in full satisfaction of all rights pertaining to the Cogility Capital
Stock, and after the Effective Time, there shall be no further registration or
transfers of Cogility Stock, Cogility Options or other Cogility Capital Stock.
If after the Effective Time, any Cogility Certificates are presented to Cogility
Surviving Corporation for any reason, they shall be cancelled and exchanged as
provided in this Section 2.9.  If any Cogility Certificates shall have been
lost, stolen or destroyed, AQSP shall pay the applicable Merger Consideration,
if any, in exchange for such lost, stolen or destroyed certificates, upon the
making of an affidavit of such loss by the holder thereof.  In addition to the
affidavit, AQSP may in its discretion and as a condition precedent to the
payment of the applicable Merger Consideration, require the owner of such lost,
stolen or destroyed certificates to deliver a bond in such sum as AQSP may
reasonably direct as indemnity against any claim that may be made against AQSP
or Cogility Surviving Corporation with respect to the Cogility Certificates
alleged to have been lost, stolen or destroyed; and
 
2.10           Conversion of AQSP Mergeco Stock. Each share of common stock of
AQSP Mergeco issued and outstanding immediately prior to the Effective Time
shall be converted automatically into one fully paid and non-assessable share of
common stock of the Cogility Surviving Corporation.  From and after the
Effective Time, each stock certificate of AQSP Mergeco that previously
represented shares of AQSP Mergeco shall evidence ownership of an equal number
of shares of common stock of the Cogility Surviving Corporation.
 
2.11           AQSP Options.
 
(a)           The Parties agree and acknowledge that the AQSP Options granted
pursuant to Section 1A of the November 4, 2010 Agreement will fully vest as of
the Effective Time.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)           On the day immediately prior to the Closing Date, Cogility’s
existing bonus plan shall automatically terminate, without payment or penalty,
and without the need for any further action by any Party. At the Effective Time,
Cogility’s existing bonus plan shall be replaced by the issuance of an aggregate
of 1,500,000 AQSP Options pursuant and subject to the terms and conditions of
Section 4E of the November 4, 2010 Agreement, provided, however, that none of
such 1,500,000 AQSP Options shall be issued without the prior written approval
of both Ghourdjian and Jacobs, and provided further, that for purposes of
clarity and further agreement the Parties agree and acknowledge (1) that the
grantees of such AQSP Options may include persons who now or in the future serve
as directors, officers, employees or consultants to Cogility or Cogility
Surviving Corporation, and (2) the AQSP Board at all times shall retain the
right, in its sole discretion, to reduce the exercise price of any or all of
such 1,500,000 AQSP Options below $5.00 per share of AQSP Stock but not below
$2.00 per share of AQSP Stock, and to change or eliminate the vesting
requirements applicable to any or all of such 1,500,000 AQSP Options.
 
(c)           At the Effective Time, AQSP shall issue to Kathy Carter AQSP
Options to purchase 25,000 shares of AQSP Stock at an exercise price of $0.001
per share, and AQSP Options to purchase 50,000 shares of AQSP Stock at an
exercise price of $2.00 per share.
 
2.12           No registration.  All certificates representing AQSP Stock issued
pursuant to this Agreement, and all certificates representing AQSP Stock issued
upon the exercise of AQSP Options issued pursuant to this Agreement, shall bear
a legend stating that such AQSP Stock has not been registered under the
Securities Act of 1933, as amended, and may not be transferred or sold without
such registration or an exemption therefrom.
 
2.13           Further Action.  If, at any time and from time to time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest in the Cogility Surviving Corporation
full right, title and possession of all properties, assets, rights, privileges,
powers and franchises of Cogility, the officers and directors of AQSP and the
Cogility Surviving Corporation shall be and are fully authorized and directed,
in the name of and on behalf of their respective corporations, to take, or cause
to be taken, all such lawful and necessary action as is not inconsistent with
this Agreement. AQSP shall cause AQSP Mergeco to perform all of its obligations
relating to this Agreement and the transactions contemplated hereby.
 
ARTICLE III
CLOSING
 
Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place on
such date and at such time and location as Ghourdjian and Jacobs may mutually
agree upon in writing (the day on which the Closing takes place being referred
to as the “Closing Date”).
 
ARTICLE IV
ARTICLE IVARTICLE
REPRESENTATIONS AND WARRANTIES – COGILITY


The Cogility Disclosure Schedule attached hereto (the “Cogility Disclosure
Schedule”) identifies by Section and Subsection any exception to a
representation or warranty in this Article III. In order to induce AQSP and AQSP
Mergeco (together, the “AQSP Entities”) to enter into this Agreement and to
consummate the transactions contemplated hereby, DSGSPT, Ghourdjian and Cogility
each hereby jointly and severally represent and warrant to each of the AQSP
Entities as follows:
 
 
 
11

--------------------------------------------------------------------------------

 

 
4.1           Organization and Qualification.  Cogility is a corporation duly
organized, validly existing and in good standing under the laws of State of
Delaware, and is duly licensed or qualified to transact business as a foreign
corporation and is in good standing in each of the jurisdictions listed on the
Cogility Disclosure Schedule, such jurisdictions being the only jurisdictions in
which the failure to be so licensed or qualified could have a Material Adverse
Effect on Cogility.
 
4.2           Capital Stock. All of the issued and outstanding Cogility Capital
Stock was issued in compliance in all material respects with all applicable
federal and state securities laws and is owned solely by the persons and
entities listed in that certain letter dated the Closing Date from Ghourdjian to
Jacobs (the “Ghourdjian Letter to Jacobs”).
 
4.3           Subsidiaries and Affiliates.  Cogility does not have any
Subsidiaries, and, except as described on the Cogility Disclosure Schedule,
Cogility does not have any Affiliates and does not otherwise own, directly or
indirectly, any equity or other ownership interests of any Person.  Except
pursuant to this Agreement, Cogility has no obligation to purchase any interest
in, or make any investment in, or enter into any other extraordinary corporate
transaction with, any Person.
 
4.4           Charter, By-Laws and Corporate Records.  True, correct and
complete copies of each of (a) the Articles of Incorporation of Cogility as
amended and in effect on the date hereof, (b) the By-Laws of Cogility as amended
and in effect on the date hereof, and (c) the minute books of Cogility, have
been previously made available to the AQSP Entities.  Such minute books contain
complete and accurate records of all meetings and other corporate actions of the
Cogility Board, committees of the Cogility Board, incorporators of Cogility, and
the Cogility Shareholders, from the date of Cogility’s incorporation to the date
hereof.
 
4.5           Authorization; Enforceability.  Cogility has the corporate power
and authority to own, hold, lease and operate its respective properties and
assets and to carry on its respective business as currently conducted. Cogility
has the corporate power and authority to execute, deliver and perform this
Agreement, the Certificate of Merger, and the other Definitive Documents to
which it is a party. The execution, delivery and performance of this Agreement,
the Certificate of Merger, and the other Definitive Documents to which Cogility
or any of the Cogility Shareholders is a party and the consummation of the
transactions contemplated herein and therein have been duly authorized and
approved by Cogility and by the Cogility Shareholders, and no other action on
the part of Cogility, or any of the Cogility Shareholders is necessary in order
to give effect thereto. This Agreement, the Certificate of Merger, and each of
the other Definitive Documents to be executed and delivered by Cogility, and by
each of the Cogility Shareholders, have been duly executed and delivered by, and
constitute the legal, valid and binding obligations of, Cogility and each of the
Cogility Shareholders, respectively, enforceable against Cogility and each of
the Cogility Shareholders in accordance with their terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally and except that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
4.6           No Violation or Conflict.  Except as provided in the Cogility
Disclosure Schedule, none of (a) the execution and delivery by Cogility, or by
any of the Cogility Shareholders, of this Agreement, the Certificate of Merger,
and the other Definitive Documents to be executed and delivered by Cogility or
any of the Cogility Shareholders, (b) the consummation by Cogility or any of the
Cogility Shareholders of the transactions contemplated by this Agreement, the
Certificate of Merger, and the other Definitive Documents, or (c) the
performance of this Agreement, the Certificate of Merger, and the other
Definitive Documents required by this Agreement to be executed and delivered by
Cogility or any of the Cogility Shareholders at the Closing, will (1) conflict
with or violate the Articles of Incorporation or By-Laws of Cogility, (2)
conflict with or violate any Law, Order or Permit applicable to Cogility or the
Cogility Shareholders, or by which Cogility’s properties is bound or affected,
or (3) result in any breach or violation of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or
impair Cogility’s rights or alter the rights or obligations of any third party
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on any of the properties
or assets of Cogility pursuant to, any Contract, Permit or other instrument or
obligation to which Cogility is a party or by which Cogility or its properties
are bound or affected except, in the case of clause (2) or (3) above, for any
such conflict, breach, violation, default or other occurrence that would not
individually or in the aggregate, have a Material Adverse Effect on Cogility.
 
4.7           Governmental Consents and Approvals.  The execution, delivery and
performance of this Agreement, the Certificate of Merger, and the other
Definitive Documents by Cogility and the Cogility Shareholders do not and will
not require any consent, approval, authorization, Permit or other order of,
action by, filing with or notification to, any Governmental Authority.
 
4.8           Capital Structure.  The authorized Cogility Capital Stock consists
of Thirty Million (30,000,000) shares of Cogility Stock.  As of the date hereof,
11,530,493 shares of Cogility Stock are issued and outstanding, and no shares of
Cogility Stock are held in treasury. As of the date hereof, 5,724,666 Cogility
Options are issued and outstanding. Except as described above, there will be no
shares of voting or non-voting capital stock, options, warrants, other equity
interests or other Cogility Capital Stock authorized, issued, reserved for
issuance or otherwise outstanding at the Closing. All of the outstanding shares
of Cogility Stock are duly authorized, validly issued, fully paid and
non-assessable, and not subject to, or issued in violation of, any kind of
preemptive, subscription or any kind of similar rights. There are no bonds,
debentures, notes or other Indebtedness of Cogility having the right to vote (or
convertible into securities having the right to vote) on any matters on which
stockholders of Cogility may vote. Except for the 5,724,666 Cogility Options
referred to above, there are no outstanding securities, options, warrants,
calls, rights, commitments, agreements, arrangements or undertakings of any kind
(contingent or otherwise) to which Cogility is a party or bound obligating
Cogility to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other voting securities of Cogility or
obligating Cogility to issue, grant, extend or enter into any agreement to
issue, grant or extend any security, option, warrant, call, right, commitment,
agreement, arrangement or undertaking that will survive the Closing.  There are
no outstanding contractual obligations of Cogility to repurchase, redeem or
otherwise acquire any shares of capital stock (or options to acquire any such
shares) or other security or equity interest of Cogility which will survive the
Closing.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
4.9           Financial Statements.
 
(a) Attached hereto as Exhibit 4.9(a) are copies of the audited balance sheet of
Cogility as of December 31, 2010 and December 31, 2009, together with the
related statements of operations and the statements of changes in stockholders
equity and the statements of cash flow, for the year ended on such dates
(collectively, the “Annual Financial Statements”).  The Annual Financial
Statements are correct and complete and in accordance with the books and records
of Cogility and fairly present, in accordance with GAAP, in all material
respects the financial condition of Cogility as of the dates indicated therein
and accurately reflect in the aggregate all material aspects of Cogility’s
business.
 
(b) Attached hereto as Exhibit 4.9(b) is a copy of the unaudited balance sheet
of Cogility for the six month period ended as of June 30, 2011, together with
the related statement of operations (unaudited), the statement of changes in
stockholders’ equity (unaudited) and the statement of cash flows (unaudited) for
the period ended June 30, 2011 (collectively, the “Interim Financial Statements”
and, together with the Annual Financial Statements, the “Financial
Statements”).  The Interim Financial Statements are correct and complete and in
accordance with the books and records of Cogility and fairly present, in
accordance with GAAP, in all material respects the financial condition of
Cogility as of the dates indicated therein, are complete and correct in all
material respects and accurately reflect any and all material aspects of
Cogility’s business.
 
(c) The Financial Statements have been prepared in accordance with GAAP and
contain the information required to be contained in corporate financial
statements under applicable rules and regulations of the U.S. Securities and
Exchange Commission (the “SEC”).
 
4.10           Conduct in the Ordinary Course; Absence of Changes.  Since June
30, 2011, except as permitted by this Agreement and except as disclosed in the
Cogility Disclosure Schedule, Cogility’s business has been conducted in the
ordinary course of business, consistent with past practice, and there has been
no change in Cogility’s business which has had, or could reasonably be
anticipated to have a Material Adverse Effect on Cogility.
 
4.11           Real Property.
 
(a)Cogility owns no real estate.
 
(b) The Cogility Disclosure Schedule lists (1) the street address of each parcel
of Leased Real Property, (2) the identity of the lessor, lessee and current
occupant (if different from lessee) of each such parcel of Leased Real Property,
and (3) the term and rental payment terms of the leases (and any subleases)
pertaining to each such parcel of Leased Real Property.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(c) Cogility has made available to the AQSP Entities, to the extent available,
for each parcel of Leased Real Property, all title insurance policies, title
reports, surveys, certificates of occupancy, environmental reports and audits,
appraisals, other title documents and other documents relating to or otherwise
affecting the Leased Real Property, or the operation of Cogility’s business
thereon or any other uses thereof.
 
(d) Cogility has delivered or made available to the AQSP Entities correct and
complete copies of all leases and subleases listed in the Cogility Disclosure
Schedule and any and all ancillary documents pertaining thereto (including, but
not limited to, all amendments, consents for alterations and documents recording
variations and evidence of commencement dates and expiration dates) (the
“Leases”).  With respect to each such Lease:
 
(1) such Lease is legal, valid, binding, enforceable and in full force and
effect, except as such enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally and
except that the availability of equitable remedies is subject to the discretion
of the court before which any proceeding therefor may be brought, and represents
the entire agreement between the respective landlord and tenant with respect to
such property;
 
(2) such Lease, together with the consent and/or estoppel certificate
contemplated by Section 10.1(k), will not cease to be legal, valid, binding,
enforceable and in full force and effect, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally and except that the availability of
equitable remedies is subject to the discretion of the court before which any
proceeding therefor may be brought, on terms identical to those currently in
effect as a result of the consummation of the transactions contemplated by this
Agreement, nor will the consummation of the transactions contemplated by this
Agreement constitute a breach or default under such Lease or otherwise give the
landlord or lessee a right to terminate such Lease;
 
(3) neither Cogility nor any other party to such Lease is in breach or default
in any material respect, and no event has occurred that, with notice or lapse of
time would constitute such a breach or default or permit termination,
modification or acceleration under such Lease; and
 
(4) the rental set forth in each Lease is the actual rental being paid, and
there are no separate agreements or understandings with respect to the same.

 
4.12           Personal Property.
 
(a)           The Cogility Disclosure Schedule lists each item or distinct group
of machinery, equipment, tools, supplies, furniture, fixtures, vehicles, rolling
stock and other tangible personal property used in Cogility’s business and owned
or leased by Cogility (the “Tangible Personal Property”).
 
(b) Cogility has delivered or made available to the AQSP Entities correct and
complete copies of all leases for Tangible Personal Property (if any) and any
and all material ancillary documents pertaining thereto.  With respect to each
of such leases:
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(1) such lease, together with all ancillary documents delivered pursuant to the
first sentence of this Section, is legal, valid, binding, enforceable, except as
such enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally and except that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought, and in full force and
effect and represents the entire agreement between the respective lessor and
lessee with respect to such property; and
 
(2) neither Cogility nor any other party to such lease is in breach or default
in any material respect, and no event has occurred that, with notice or lapse of
time would constitute such a breach or default or permit termination,
modification or acceleration under, such lease; and
 
(3) such lease will not cease to be legal, valid, binding, enforceable, except
as such enforcement may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights generally and except that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought, and in full force and
effect on terms identical to those currently in effect as a result of the
consummation of the transactions contemplated by this Agreement, nor will the
consummation of the transactions contemplated by this Agreement constitute a
breach or default under such lease or otherwise give the lessor a right to
terminate such lease.
 
(c) All Tangible Personal Property is adequate and usable for the use and
purposes for which it is currently used, is in good operating condition, normal
wear and tear excepted, subject to periodic maintenance and repair in accordance
with good business practice.
 
4.13           Board and Shareholder Approvals.  The Cogility Board and the
Cogility Shareholders have approved this Agreement, the Merger, the Certificate
of Merger, and the other transactions contemplated hereby and by the other
Definitive Documents.
 
4.14           Insurance.  Cogility has furnished or made available to the AQSP
Entities true and complete copies of all insurance policies and fidelity bonds
covering the assets, business, equipment, properties and operations of Cogility
relating to Cogility’s business, a list of which (by type, carrier, policy
number, limits, premium and expiration date) is set forth in the Cogility
Disclosure Schedule. All such insurance policies are in full force and effect
and will remain in full force and effect with respect to all events occurring
prior to the Effective Time.
 
4.15           Permits.  The Cogility Disclosure Schedule lists all Permits used
in or otherwise required for the conduct of Cogility’s business. Each of the
Permits is valid and in full force and effect.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
4.16           Taxes.  Cogility has been a C corporation for all periods since
its incorporation, and has been so classified for state purposes for the same
periods and the jurisdictions in which Cogility does business listed in the
Cogility Disclosure Schedule.  Except as set forth in the Cogility Disclosure
Schedule:  (a) All Tax Returns and reports in respect of Taxes required to be
filed with respect to Cogility or Cogility’s business have been timely filed;
(b) all Taxes required to be shown on such returns and reports or otherwise due
have been timely paid; (c) all such returns and reports are true, correct and
complete in all material respects; (d) no adjustment relating to such returns
has been proposed formally or informally by any Governmental Authority and no
basis exists for any such adjustment; (e) there are no pending or threatened
actions or proceedings for the assessment or collection of Taxes against
Cogility or (insofar as either relates to the activities or income of Cogility
or Cogility’s business or could result in Liability of Cogility on the basis of
joint and/or several liability) any corporation that was includible in the
filing of a return with Cogility on a consolidated or combined basis; (f) no
consent under Section 341(f) of the Code has been filed with respect to
Cogility; (g) there are no Tax Liens on any assets of Cogility or Cogility’s
business; (h) Cogility has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed; (i) Cogility has not consented to extend the time in which any
Taxes may be assessed or collected by any taxing authority; (j) Cogility has not
requested or been granted an extension of the time for filing any Tax Return to
a date later than the Closing Date; (k) there are no Liens for Taxes (other than
for current Taxes not yet due and payable) upon Cogility’s assets; (l) Cogility
will not  be required (1) as a result of a change in method of accounting for a
taxable period ending on or prior to the Closing Date, to include any adjustment
under Section 481(c) of the Code (or any corresponding provision of state, local
or foreign law) in taxable income for any taxable period (or portion thereof)
beginning after the Closing Date or (2) as a result of any “closing agreement,”
as described in Section 7121 of the Code (or any corresponding provision of
state, local or foreign law), to include any item of income or exclude any item
of deduction from any taxable period (or portion thereof) beginning after the
Closing Date; (m) Cogility is not a party to or bound by any tax allocation or
tax sharing agreement or has any current or potential contractual obligation to
indemnify any other Person with respect to Taxes; (n) there is no basis for any
assessment, deficiency notice, 30-day letter or similar notice with respect to
any Tax to be issued to Cogility with respect to any period on or before the
Closing Date; (o) Cogility has not made any payments, and neither will become
obligated (under any contract entered into on or before the Closing Date) to
make any payments, that will be nondeductible under Section 280G of the Code (or
any corresponding provision of state, local or foreign law); (p) Cogility has
not  been a United States real property holding corporation within the meaning
of Section 897(c)(2) of the Code (or any corresponding provision of state, local
or foreign law) during the applicable period specified in Section
897(c)(1)(a)(ii) of the Code (or any corresponding provision of state, local or
foreign law); (q) no claim has ever been made in writing by a taxing authority
in a jurisdiction where Cogility does not file Tax Returns that Cogility is or
may be subject to Taxes assessed by such jurisdiction; (r) Cogility does not
have any physical presence in any foreign country, as defined in the relevant
tax treaty between the United States of America and such foreign country; (s)
true, correct and complete copies of all income and sales Tax Returns filed by
or with respect to Cogility for the past two (2) years have been furnished or
made available to the AQSP Entities; and (t) Cogility will not be subject to any
Taxes pursuant to Section 1374 or Section 1375 of the Code (or any corresponding
provision of state, local or foreign law) with respect to the transactions
contemplated by this Agreement.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
4.17           Labor Matters.
 
(a)           The Ghourdjian Letter to Jacobs lists the name, the place of
employment, the current annual salary rates, bonuses, deferred or contingent
compensation, pension, accrued vacation, “golden parachute” and other like
benefits paid or payable (in cash or otherwise) in 2009, 2010 and 2011 to date,
the date of employment and a description of position and job function of each
current salaried employee, officer, director, manager, member, consultant or
agent of Cogility.
 
(b) Except as set forth in the Ghourdjian Letter to Jacobs, no employment,
consulting, severance pay, continuation pay, termination or indemnification
agreements or other similar agreements of any nature (whether in writing or not)
exist between Cogility, on the one hand, and any of their respective current or
former stockholders, officers, directors, members, managers, employees or
consultants, on the other hand.
 
(c)   (1)  Cogility is not a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by Cogility;
 
(2) There are no controversies, strikes, slowdowns or work stoppages pending or
threatened between Cogility and any of its employees;
 
(3) There are no unfair labor practice complaints pending against Cogility
before the National Labor Relations Board or any other Governmental Authority or
any current union representation questions involving employees of Cogility;
 
(4) Cogility is currently in material compliance with all applicable Laws
relating to the employment of labor, including those related to wages, hours,
collective bargaining and the payment and withholding of taxes and other sums as
required by the appropriate Governmental Authority and has withheld and paid to
the appropriate Governmental Authority or is holding for payment not yet due to
such Governmental Authority all amounts required to be withheld from employees
of Cogility and is not liable for any arrears of wages, taxes, penalties or
other sums for failure to comply with any of the foregoing;
 
(5) Cogility has paid in full to all its employees or adequately accrued for in
accordance with GAAP, consistently applied, all wages, salaries, commissions,
bonuses, benefits and other compensation due to or on behalf of such employees;
 
(6) There is no claim with respect to payment of wages, salary or overtime pay
that has been asserted or is now pending or threatened before any Governmental
Authority with respect to any Persons currently or formerly employed by
Cogility;
 
(7) There is no charge or proceedings with respect to a violation of any
occupational safety or health standards that has been asserted or is now pending
or threatened with respect to Cogility; and
 
(8) There is no charge of discrimination in employment or employment practices,
for any reason, including, without limitation, age, gender, race, religion or
other legally protected category, which has been asserted and not settled or is
now pending or threatened before the United States Equal Employment Opportunity
Commission, or any other Governmental Authority in any jurisdiction in which
Cogility has employed or currently employs any Person.
 
 
 
18

--------------------------------------------------------------------------------

 


4.18           Employee Benefit Plans.  The Cogility Disclosure Schedule lists
all Employee Plans of Cogility  (the “Cogility Employee Plans”).  Cogility has
provided or made available to the AQSP Entities correct and complete copies of
(where applicable) (a) all plan documents, summary plan descriptions, summaries
of material modifications, amendments, and resolutions related to such plans,
(b) the most recent determination letters received from the IRS, (c) the three
most recent Form 5500 Annual Reports and summary annual reports, (d) the most
recent audited financial statement and actuarial valuation, and (e) all related
agreements, insurance contracts and other agreements which implement each such
Cogility  Employee Plan. There are no restrictions on the ability of the sponsor
of each Cogility Employee Plan to amend or terminate any Cogility Employee Plan
and each Cogility Employee Plan may be transferred by Cogility or its respective
ERISA Affiliate to the Cogility Surviving Corporation.  With respect to each
Cogility Employee Plan, no event has occurred, and there exists no condition or
set of circumstances in connection with which Cogility would reasonably be
expected to, directly, or indirectly, subject the AQSP Entities to any liability
under ERISA, the Code or any other applicable law, except liability for benefits
claims and funding obligations payable in the ordinary course.  Each Cogility
Employee Plan conforms to, and its administration is in compliance with, all
applicable Laws.  No prohibited transaction within the meaning of ERISA section
406 or Code section 4975, or breach of fiduciary duty under Title I of ERISA has
occurred with respect to any Cogility Employee Plan.  Cogility and each Commonly
Controlled Entity has made all payments due from it to date with respect to each
Benefit Plan.  With respect to each Cogility Employee Plan, there are no
benefits obligations for which contributions have not been made or properly
accrued and there are no unfunded benefits obligations that have not been
accounted for by reserves, or otherwise properly footnoted in accordance with
generally accepted accounting principles, on the Financial Statements.  No
Cogility Employee Plan is a multiemployer plan.  There are no actions, liens,
suits or claims pending or to the Knowledge of Cogility threatened (other than
routine claims for benefits) with respect to any Cogility Employee Plan or
against the assets of any Cogility Employee Plan.  Each Cogility Employee Plan
which is intended to qualify under Code section 401(a) or 403(a) so qualifies
and its related trust is exempt from taxation under Code section 501(a). Each
Cogility Employee Plan that is not qualified under Code section 401(a) or 403(a)
is exempt from Part 2, 3 and 4 of Title I of ERISA as an unfunded plan that is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, pursuant to ERISA
sections 201(2), 301(a)(3) and 401(a)(1). No assets of Cogility are allocated to
or held in a “rabbi trust” or similar funding vehicle.  Each Cogility Employee
Plan that is a “group health plan” (as defined in ERISA section 607(1) or Code
section 5001(b)(1) has been operated at all times in compliance with the
provisions of COBRA, HIPAA and any applicable, similar state law.  Except as
disclosed in the Cogility Disclosure Schedule, the consummation of the
transactions contemplated by this Agreement will not: (i) entitle any current or
former employee of Cogility to severance pay, unemployment compensation or any
similar payment; (ii) accelerate the time of payment or vesting, or increase the
amount of any compensation due to, or in respect of, any current or former
employee of Cogility; (iii) result in or satisfy a condition to the payment of
compensation that would, in combination with any other payment, result in an
“excess parachute payment” within the meaning of Code section 280G(b); or (iv)
constitute or involve a prohibited transaction (as defined in ERISA section 406
or Code section 4975), constitute or involve a breach of fiduciary
responsibility within the meaning of ERISA section 502(l) or otherwise violate
Part 4 of Subtitle B of Title I of ERISA.
 
 
 
19

--------------------------------------------------------------------------------

 


 
4.19           Environmental Matters.  (a) Cogility has all Environmental
Permits which are required under Environmental Laws, (b) Cogility is in material
compliance with all terms and conditions of such Environmental Permits, (c)
Cogility is in material compliance with all Environmental Laws and any other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in such Environmental Laws or
contained in any regulation, code, plan, governmental Order, notice or demand
letter issued, entered, promulgated or approved thereunder, (d) there has not
been any event, condition, circumstance, activity, practice, incident, action or
plan which will interfere with or prevent continued compliance with the terms of
such Environmental Permits or which would give rise to any liability under any
Environmental Law or give rise to any common law or statutory liability, based
on or resulting from Cogility’s or its agents’ manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, or release into the environment, of any Hazardous
Substance, and (e) Cogility has taken all actions reasonably necessary under
applicable requirements of Environmental Law to register any products or
materials required to be registered by Cogility (or any of its agents)
thereunder.
 
4.20           Certain Interests.
 
(a)           No officer, director, employee, consultant, advisory board member
or Cogility Shareholder, and no spouse and no relative (or relative of such
spouse) who resides with, or is a dependent of, any such person:
 
(1)           has any direct or indirect financial interest in any competitor,
supplier or customer of Cogility, provided, however, that the ownership of
securities representing no more than three percent (3%) of the outstanding
voting power of any competitor, supplier or customer, and which are also listed
on any national securities exchange or traded actively in the national
over-the-counter market, shall not be deemed to be a “financial interest” so
long as the Person owning such securities has no other connection or
relationship with such competitor, supplier or customer;
 
(2) owns, directly or indirectly, in whole or in part, or has any other interest
in any tangible or intangible property which Cogility uses or has used in the
conduct of Cogility’s business or otherwise; or
 
(3) has outstanding any Indebtedness to Cogility.
 
(b) Except as shown on the Cogility Disclosure Schedule, Cogility does not have
any Indebtedness, Liabilities, nor any other obligation of any nature whatsoever
to, any officer, director, employee, consultant, advisory board member or
Cogility Shareholder, or to  any spouse thereof or to any relative (or relative
of such spouse) who resides with, or is a dependent of, any such person.
 
4.21           Litigation.  Except as set forth in the Cogility Disclosure
Schedule, there are no Actions or Litigation pending or threatened against,
relating to or affecting Cogility or Cogility’s business before any Court,
Governmental Agency or any arbitrator or mediator. Neither Cogility nor any
Cogility Shareholder is subject to any Order that prohibits or restricts the
consummation of the transactions contemplated hereby or restricts in any way the
ownership or operations of Cogility or Cogility’s business.

 
 
20

--------------------------------------------------------------------------------

 
 
 
4.22           Intellectual Property and Web Sites.  Except for software,
content, or other similar services/property licensed or purchased by Cogility on
a non-exclusive basis through contracts with vendors, all of which contracts are
in full force and effect and none of which contracts are currently subject to
any contractual disputes nor have been threatened with cancellation or
non-renewal by such vendors, Cogility has the exclusive rights, titles and
interests in and to any and all Intellectual Property and all of the Web Sites
used by, being developed by, or otherwise associated with the present or future
operations of Cogility’s business, all of which are listed on the Cogility
Disclosure Schedule. All Web Sites, Patents, and Patent applications pending
associated with Cogility’s business are listed on the Cogility Disclosure
Schedule.
 
4.23           Receivables.  The Receivables reflected in the Financial
Statements consist solely of bona fide accounts receivable generated by
Cogility’s business in the ordinary course, which can be collected in the
ordinary course of Cogility’s business, subject to reserves for bad debt
maintained consistently with the bad debt reserve reflected in the Annual
Financial Statements.
 
4.24           Valid Lien. AQSP has a validly perfected and enforceable first
priority lien and security interest in all of Cogility’s assets, including
liens, recorded with the U.S. Patent and Trademark Office, on all Cogility
patent applications identified in the Cogility Disclosure Schedule.   
 
4.25           Brokers.  Neither Cogility nor, to Ghourdjian’s Knowledge, any
Cogility Shareholder has employed any financial advisor, broker or finder, and
neither Cogility, nor, to Ghourdjian’s knowledge, any of the Cogility
Shareholders has incurred nor will incur any broker’s, finder’s, investment
banking or similar fees, or commissions in connection with the transactions
contemplated by this Agreement.
 
4.26           Liabilities and Indebtedness. Except as listed on the Disclosure
Schedule or a supplementary schedule provided in advance of the Closing Date, on
the Closing Date, Cogility will be free and clear of all Indebtedness and
Liabilities, including but not limited to liens, obligations, claims and
encumbrances, actual or contingent, known or unforeseen, including but not
limited to, bank loans, stockholder loans, payroll claims, bonus and commission
claims, unpaid payroll taxes, other unpaid taxes, pension obligations,
employment discrimination claims, sexual harassment claims, breach of contract
claims, credit card chargebacks in excess of $1,000, lawsuits, stock options,
stock warrants, phantom stock plans, stock appreciation rights or plans,
deferred compensation agreements, purchase agreements that cannot be cancelled
by Cogility at any time, consulting agreements, employment agreements other than
the Employment Agreements referred to in Section 7.2, severance agreements or
“change of control” agreements of any nature, and any other liabilities of any
nature whatsoever excepting only those ordinary course liabilities shown on the
Interim Financial Statements, subject only to minor adjustments in liability
line items incurred in the ordinary course of Cogility’s business between June
30, 2011 and the Closing Date.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
4.27           Contracts.  The Ghourdjian Letter to Jacobs contains a complete,
current and correct list of all material Contracts of Cogility, including all
amendments thereto, whether written or oral.  All such Contracts are in full
force and effect, are enforceable in accordance with their terms and are not in
default.
 
4.28           Material Information.  All material information concerning
Cogility has been provided by Cogility to the AQSP Entities.
 
4.29           AQSP Loans and Security Interest.  As of the date of this
Agreement, the aggregate principal amount of Cogility’s Secured Promissory Notes
Numbers 1-7 payable to AQSP is $820,000. The obligations of Cogility under such
Secured Promissory Notes Numbers 1-7 are jointly secured by a Security Agreement
dated as of January 31, 2011, which Security Agreement and the UCC-1 filings
thereunder have created a perfected first lien security interest in all of
Cogility’s assets in favor of AQSP (the "AQSP Security Interest"). Cogility
agrees, represents, warrants and covenants that such Secured Promissory Notes
Numbers 1-7, such Security Agreement, such UCC-1 filings, and such AQSP Security
Interest are and shall remain legally binding upon Cogility both before and
after the Closing Date, and that Cogility has and shall have no claims or
defenses whatsoever in regard thereto either before or after the Closing Date,
it being the express agreement, acknowledgement and intention of the Parties
that the Closing of the Merger shall not be deemed to terminate or otherwise
adversely impact the legally binding nature and enforceability of such Secured
Promissory Notes Numbers 1-7, such Security Agreement, such UCC-1 filings, or
such AQSP Security Interest.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF
AQSP AND AQSP MERGECO
 
In order to induce Cogility, and the Shareholders to enter into this Agreement
and to consummate the transactions contemplated hereby, the AQSP Entities
represent and warrant to Cogility and the Cogility Shareholders as follows:
 
5.1           Organization and Qualification.  Each of AQSP and AQSP Mergeco is
a corporation duly organized, validly existing and in good standing under the
laws of its respective state of incorporation.  Each of AQSP and AQSP Mergeco is
duly qualified or licensed as a foreign corporation to conduct business, and is
in good standing, under the laws of each jurisdiction where the character of the
properties owned, leased or operated by it, or the nature of its activities,
makes such qualification or licensing necessary, except where the failure to be
so qualified, licensed or in good standing, individually or in the aggregate,
has not had and would not have a Material Adverse Effect on AQSP or AQSP
Mergeco.  Each of AQSP and AQSP Mergeco has made available to Cogility true,
complete and correct copies of its Articles of Incorporation and Bylaws, each as
amended to date. Neither AQSP nor AQSP Mergeco is in default under or in
violation of any provision of its Articles of Incorporation or Bylaws.  All of
the issued and outstanding shares of capital stock of, or other equity interests
in, AQSP Mergeco are: (a) duly authorized, validly issued, fully paid,
non-assessable; (b) owned, directly or indirectly by AQSP free and clear of all
Liens; and (c) free of any restriction, including, without limitation, any
restriction which prevents the payment of dividends to AQSP, or otherwise
restricts the right to vote, sell or otherwise dispose of such capital stock or
other ownership interest other than restrictions under the Securities Act and
state securities laws.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
5.2           Capital Structure.  The authorized capital stock of AQSP consists
of (a) 100,000,000 shares of AQSP Common Stock $0.001 par value per share and
(b) 10,000,000 shares of “blank check” Preferred Stock, none of which has been
issued (“AQSP Preferred Stock”).  As of the date of this Agreement: (1) 291,624
shares of AQSP Stock were issued and outstanding; (2) no shares of AQSP
Preferred Stock were issued or outstanding; (3) 630,000 AQSP Options were issued
and outstanding; and (4) 460,000 AQSP warrants were issued and outstanding (with
the holders of such AQSP warrants having certain so-called “double down” rights
in regard to their investment in AQSP notes and warrants pursuant to the terms
and conditions of AQSP’s private placement, the first $920,000 of which closed
in March, 2011.  Except as described above, there were no shares of voting or
non-voting capital stock, equity interests or other securities of AQSP
authorized, issued, reserved for issuance or otherwise outstanding. All
outstanding shares of AQSP Stock are, and all shares of AQSP Stock to be issued
in connection with the consummation of the transactions contemplated by this
Agreement will be, when issued in accordance with the terms hereof, duly
authorized, validly issued, fully paid and non-assessable, and not subject to,
or issued in violation of, any kind of preemptive, subscription or any kind of
similar rights.  Except as provided hereunder, neither AQSP nor AQSP Mergeco is
subject to any obligation or requirement to provide funds for, or to make any
investment (in the form of a loan or capital contribution) to or in any Person.
All of the issued and outstanding shares of AQSP Stock were issued in compliance
in all material respects with all applicable federal and state securities laws.
AQSP Mergeco is a wholly-owned subsidiary of AQSP.
 
5.3           Authorization; Enforceability.  Each of the AQSP Entities has the
corporate power and authority to execute, deliver and perform this Agreement,
the Certificate of Merger and the other Definitive Documents to which it is a
party. The execution, delivery and performance of this Agreement, the
Certificate of Merger and the other Definitive Documents to which it is a party
and the consummation of the transactions contemplated herein and therein have
been duly authorized and approved by each of the AQSP Entities, and no other
action on the part of any of them is necessary in order to give effect thereto.
This Agreement, the Certificate of Merger and each of the other Definitive
Documents to be executed and delivered by each of the AQSP Entities have been
duly executed and delivered by, and constitute the legal, valid and binding
obligations of, each of them, enforceable against each of them, in accordance
with their terms, except as such enforcement may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
generally and except that the availability of equitable remedies is subject to
the discretion of the court before which any proceeding therefor may be brought.
 
5.4           No Violation or Conflict.  None of (a) the execution and delivery
by the AQSP Entities of this Agreement, the Certificate of Merger and the other
Definitive Documents to be executed and delivered by each of the AQSP Entities,
(b) consummation by each of the AQSP Entities of the transactions contemplated
by this Agreement, the Certificate of Merger and the other Definitive Documents,
or (c) the performance of this Agreement, the Certificate of Merger and the
other Definitive Documents required by this Agreement to be executed and
delivered by each of the AQSP Entities at the Closing, will (1) conflict with or
violate the Articles of Incorporation or By-Laws of any of them, (2) conflict
with or violate any Law, Order or Permit applicable to any of them, or (3)
conflict with or violate any loan or credit agreement, note, bond, mortgage,
indenture, contract, agreement, lease or other instrument or obligation to which
any of them is a party or by which any of their respective properties may be
bound or affected.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
5.5           Governmental Consents and Approvals.  The execution, delivery and
performance of this Agreement and the other Documents by each of the AQSP
Entities do not and will not require any consent, approval, authorization,
Permit or other order of, action by, filing with or notification to, any
Governmental Authority.
 
5.6           Litigation.  There is no suit, Action, Litigation, arbitration,
claim, governmental or other proceeding before any Governmental Authority
pending or threatened, against AQSP or AQSP Mergeco.
 
5.7           Interim Operations.  AQSP Mergeco was formed solely for the
purpose of engaging in the transactions contemplated by this Agreement, and has
engaged in no other business activities and has conducted its operations only as
contemplated in this Agreement.
 
5.8           Brokers.  None of the AQSP Entities has employed any financial
advisor, broker or finder, and neither AQSP nor AQSP Mergeco has incurred and
will not incur any broker’s, finder’s, investment banking or similar fees,
commissions or expenses in connection with the transactions contemplated by this
Agreement.
 
5.9           Board Approval. The AQSP Board and the shareholders of AQSP have
approved this Agreement, the Merger, the Certificate of Merger, and the other
transactions contemplated hereby and by the other Definitive Documents.
 
ARTICLE VI
COVENANTS
 
6.1           Performance.  Subject to the terms and conditions provided in this
Agreement, each of the Parties shall use its respective reasonable best efforts
in good faith to take or cause to be taken as promptly as practicable all
reasonable actions that are within its power to cause to be performed and
fulfilled those of the conditions precedent to its obligations to consummate the
transactions contemplated by this Agreement that are dependent upon its actions,
including obtaining all necessary approvals, to the end that the transactions
contemplated hereby will be fully and timely consummated.
 
6.2           Regulatory and Other Authorizations; Notices and Consents.
 
(a)Each of the Parties will use its best efforts to obtain all authorizations,
consents, orders and approvals of all Governmental Authorities and officials
that may be or become necessary for its execution and delivery of, and the
performance of its obligations pursuant to, this Agreement and the other
Documents and will cooperate fully with each of the Parties in promptly seeking
to obtain all such authorizations, consents, orders and approvals.
 
(b) Each of the Parties shall give promptly such notices to third parties and
use its best efforts to obtain such third party consents and estoppel
certificates as the Parties may deem necessary or desirable in connection with
the consummation of the transactions contemplated by this Agreement, the
Certificate of Merger and the other Definitive Documents. The Parties shall
cooperate with each other and use all reasonable efforts to assist in giving
such notices and obtaining such consents and estoppel certificates.
 
 
 
24

--------------------------------------------------------------------------------

 


 
6.3           Notification.  From the date this Agreement is signed by the
Parties until the Closing, each Party to this Agreement shall promptly notify
the other Parties in writing of the occurrence, or pending or threatened
occurrence, of (a) any event that would constitute a breach or violation of this
Agreement by any Party or that could reasonably be anticipated to cause any
representation or warranty made by the notifying Party in this Agreement to be
false or misleading in any respect (including without limitation, any event or
circumstance which would have been required to be disclosed on the applicable
disclosure Schedule if such event or circumstance occurred or existed on or
prior to the date of this Agreement), and (b) all other material developments
affecting the assets, Liabilities, business, financial condition, operations,
results of operations, customer or supplier relations, employee relations,
projections or prospects of such Party.  Any such notification shall not limit
or alter any of the representations, warranties or covenants of the parties set
forth in this Agreement or any rights or remedies a Party may have with respect
to a breach of any representation, warranty or covenant.
 
6.4           Conduct of Business Pending Closing.

 
(a)           At all times prior to the Closing Date, Cogility covenants and
agrees that it shall conduct Cogility’s business only in the ordinary course of
its Business consistent with past practices, and Cogility shall use its
commercially reasonable efforts consistent with past practices to preserve
intact Cogility’s business and to keep available satisfactory relationships with
suppliers, customers and others having business relationships with it.
 
(b)           From the date of this Agreement until the Closing Date there shall
not be any material increases or decreases in compensation, capital
expenditures, asset sales or affiliate transactions involving Cogility or any of
the Cogility Shareholders, nor shall there be any unusual cash withdrawals,
unusual payments, unusual contracts or contract provisions, or other unusual
transactions or business practices involving Cogility or any of the Cogility
Shareholders.
 
(c) At all times prior to the Closing Date, except as otherwise set forth in
this Agreement, AQSP Mergeco covenants and agrees that it will not, directly or
indirectly, conduct any business or incur any Liabilities (contingent or
otherwise).
 
(d) Cogility and the Cogility Shareholders agree that during the period from the
date of signing of this Agreement until the Closing Date, they shall each
refrain from entering into, participating in, or responding to, any other
negotiations, discussions, contracts, letters of intent, or other arrangements
of any nature with any third parties (other than AQSP) regarding a disposition
of Cogility’s business or assets, the sale of the stock or equity interests of
Cogility, or any other actions which might have the effect of impeding, delaying
or making more costly the Merger, provided, however, that this agreement shall
no longer be legally binding upon Cogility, or the Cogility Shareholders if the
Closing has not occurred by December 31, 2011.

 
 
25

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
EMPLOYMENT MATTERS AND MANAGEMENT OF THE SURVIVING
 CORPORATION POST-CLOSING
 


7.1           Employment Matters.  Except as provided in Exhibit 2.8(a) and in
Section 7.2, or except as may be mutually agreed upon by Ghourdjian and Jacobs,
on the Closing Date, there will be no changes in the employment status, or in
the terms and conditions of employment, of the employees of AQSP and Cogility
Surviving Corporation that existed prior to the Merger.
 
7.2           Employment Agreements. On the Closing Date, AQSP and the Cogility
Surviving Corporation shall enter into employment agreements with each of
Ghourdjian and Jacobs, covering the period of time from the Closing Date through
December 31, 2013 (the "Employment Agreements"). The Employment Agreements shall
contain such terms and conditions as shall be mutually acceptable to Ghourdjian,
Jacobs, and the Compensation Committee of the AQSP Board, provided, that the
Employment Agreements shall be consistent with the following terms and
conditions:
 
(a) Base Salaries:
 
(1)           Due to the current financial weaknesses of AQSP and Cogility, each
of Ghourdjian and Jacobs initially shall not receive a monthly base salary from
AQSP and/or any of its subsidiaries unless and until the Compensation Committee
of the AQSP Board determines in its sole discretion that AQSP and/or its
subsidiaries can afford to pay each of Ghourdjian and Jacobs a monthly base
salary without jeopardizing the financial health of AQSP and its subsidiaries,
and neither Ghourdjian nor Jacobs shall have any rights or claims for "back pay"
or "accrued base salary" or other base salary-related compensation in regard to
the period of time during the term of the Employment Agreements in which they
receive no base salary; and
 
(2) If and when the financial weaknesses of AQSP and its subsidiaries are
partially or completely overcome -- either as the result of increased revenue of
AQSP or its subsidiaries, or the successful closing(s) by AQSP or its
subsidiaries of additional acquisitions and/or of capital raise(s) -- then the
Compensation Committee of the AQSP Board may determine in its sole discretion
and is hereby authorized to cause AQSP and/or one of its subsidiaries to pay
each of Ghourdjian and Jacobs a monthly base salary payable in accordance with
the typical payroll practices of AQSP and its subsidiaries (which monthly base
salary may be increased or decreased, as circumstances may dictate, from time to
time in the sole discretion of the Compensation Committee of the AQSP Board),
which monthly base salary shall not exceed $21,666.67 in regard to any month
during calendar year 2011, 2012 or 2013, and neither Ghourdjian nor Jacobs shall
have any rights or claims for "back pay" or "accrued base salary" or other base
salary-related compensation in regard to the period of time during the term of
the Employment Agreements in which they receive a monthly base salary of less
than $21,666.67;
 
provided, however, that under no circumstances whatsoever shall any member of
the senior management team of AQSP or any of its subsidiaries receive a monthly
base salary higher than the monthly base salaries of each of Ghourdjian and
Jacobs without the prior express written approval of both Ghourdjian and Jacobs;
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(b)           Annual Bonuses:  If and when the financial weaknesses of AQSP and
its subsidiaries are partially or completely overcome -- either as the result of
increased revenue of AQSP or its subsidiaries, or the successful closing(s) by
AQSP or its subsidiaries of additional acquisitions and/or of capital raise(s)
-- then the Compensation Committee of the AQSP Board may determine in its sole
discretion and is hereby authorized to cause AQSP and/or one of its subsidiaries
to pay each of Ghourdjian and Jacobs an annual bonus in regard to each calendar
year during the term of the Employment Agreements, such annual bonus to be based
upon the overall annual financial performance of AQSP and its subsidiaries
during such calendar year and to not exceed $520,000, provided, however, that
under no circumstances whatsoever shall any member of the senior management team
of AQSP or any of its subsidiaries receive an annual bonus higher than the
annual bonuses of each of Ghourdjian and Jacobs without the prior express
written approval of both Ghourdjian and Jacobs;
 
(c)           Event-Triggered Bonuses: If following the Closing Date AQSP or one
its subsidiaries successfully closes an acquisition of all or a portion of the
stock or assets of a business, or successfully closes a capital raise, or
successfully closes a sale of all or a portion of its stock or assets, then the
Compensation Committee of the AQSP Board may determine in its sole discretion
and is hereby authorized to cause AQSP and/or its subsidiaries to pay to
Ghourdjian and Jacobs (or, at the joint election of Ghourdjian and Jacobs, to a
group of employees of AQSP and its subsidiaries who are jointly designated by
Ghourdjian and Jacobs) bonuses in the following aggregate amounts, respectively:
 
(1) an aggregate amount of up to 5.0% of the aggregate purchase price of such
acquisition, as may be determined by the Compensation Committee of the AQSP
Board in its sole discretion;
 
(2) an aggregate amount of up to 2.5% of the aggregate amount of such capital
raise if such capital raise consists of straight debt such as loans, notes or
bonds payable by AQSP and/or its subsidiaries, as may be determined by the
Compensation Committee of the AQSP Board in its sole discretion;
 
(3) an aggregate amount of up to 7.5% of the aggregate amount of such capital
raise if such capital raise consists of common stock, convertible debt,
preferred stock, or other equity securities, as may be determined by the
Compensation Committee of the AQSP Board in its sole discretion; and
 
(4) an aggregate amount of up to 10.0% of the aggregate profit in regard to such
sale, as may be determined by the Compensation Committee of the AQSP Board in
its sole discretion; provided that, in regard to the respective bonuses payable
under Sections 7.2(c)(1) and 7.2(c)(4) above: The bonus shall be paid within 45
days of the closing, even if the entire aggregate purchase price of such
acquisition, or the entire aggregate sale proceeds, as the case may be, are not
paid at the closing. In determining the aggregate purchase price of such
acquisition or the aggregate profit from such sale, as the case may be, the
Compensation Committee of the AQSP Board will calculate the total consideration
reasonably expected to be paid to the seller(s) in such acquisition, or to AQSP
or its subsidiary in such sale, as the case may be, regardless of the timing of
the payment or whether the payment is made in stock, cash or assumed debt. Where
purchase price consideration or sale proceeds are paid in stock, now or in the
future, the Compensation Committee of the AQSP Board may use the value of the
stock recited in the acquisition or sale documents, as the case may be, or, in
the absence of recited value, may use the volume weighted average closing price
of the stock for the ten trading days prior to the close of such acquisition or
sale, as the case may be, to calculate the value of stock paid at the closing
and in the future. Where future payments to sellers, or to AQSP or its
subsidiary, as the case may be, are contingent upon milestones, the Compensation
Committee of the AQSP Board should expect reasonable milestones to be met, and
that the company or assets acquired through such acquisition, or the stock or
assets sold through such sale, as the case may be, will perform financially at
least as well as prior to the acquisition or sale, as the case may be. The
aggregate purchase price, or the aggregate profit, as the case may be, shall not
be discounted because some or all payments are to be made in the future; and
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(d)           Reimbursements:  Ghourdjian and Jacobs shall each receive prompt
dollar-for-dollar reimbursement of all legitimate expenses incurred or paid by
him in the performance of his duties as a director and officer of AQSP and its
subsidiaries, and each shall be provided with an AQSP and/or Cogility Surviving
Corporation credit card that may be used to pay all such legitimate expenses.
Without limiting the generality of the foregoing sentence, such expenses shall
include, but shall not be limited to: travel expenses (including but not limited
to airfare, bus, train, taxi, rental car, tolls, parking, mileage allowance on
personal cars, other auto expenses and repairs, gasoline, etc.); lodging;
corporate apartments away from the homes of Ghourdjian and Jacobs; meals;
entertainment; postage; supplies and equipment; office phone and fax; mobile
phone charges; office and home internet, and mobile internet; costs of
attendance at and participation in investor conferences, trade shows, training
courses, and other work-related events and functions; and such other benefits as
are generally provided to employees of AQSP and/or its subsidiaries.
 
ARTICLE VIII
PRE-CLOSING ASSIGNMENTS
 
8.1           Sale and Assignment of Intellectual Property.  DSGSPT and
Ghourdjian hereby sell, convey, give, grant, assign and transfer to Cogility any
and all rights, titles and interests of any nature whatsoever that either of
them may have in or to the ownership or use of any and all Intellectual Property
and Web Sites used in or associated with Cogility or Cogility’s business.


ARTICLE IX
REGISTRATION RIGHTS


9.1           Piggyback Registration Rights.  The holders of all of the AQSP
Options outstanding at the Effective Time, and the holders of all of the
warrants to purchase AQSP Stock issued or to be issued pursuant to the private
placement of AQSP notes and warrants the first $920,000 of which private
placement closed in March 2011, shall enjoy so-called “piggyback registration
rights” in regard to the registration of all AQSP Stock issuable upon the
exercise of any of such AQSP Options or warrants, in regard to any registration
statement filed by AQSP during the period from the Effective Time through
December 31, 2016. AQSP shall bear all of the legal, accounting, filing, and
other costs and expenses in regard to such registration statement.

 
 
28

--------------------------------------------------------------------------------

 
 
 
ARTICLE X
CONDITIONS PRECEDENT TO CLOSING


10.1           Conditions Precedent to the Obligations of the Parties.  The
obligation of each of the Parties to consummate the transactions described in
this Agreement shall be subject to the fulfillment on or before the Closing of
the following conditions precedent, each of which may be waived by a Party in
its sole discretion:


(a)           Representations, Warranties and Covenants of Cogility.  The
representations and warranties of Cogility, DSGSPT and Ghourdjian contained in
this Agreement shall have been true and correct when made and shall be true and
correct in all material respects as of the Closing, with the same force and
effect as if made as of the Closing Date, other than such representations and
warranties that are expressly made as of another date, and the covenants and
agreements contained in this Agreement to be complied with by Cogility, DSGSPT
and Ghourdjian on or before the Closing shall have been complied with, and AQSP
and AQSP Mergeco shall have received a certificate from Cogility, DSGSPT and
Ghourdjian to such effect signed by DSGSPT and by Ghourdjian, on behalf of
Cogility and on behalf of himself as an individual.


(b)           Representations, Warranties and Covenants of AQSP and AQSP
Mergeco.  The representations and warranties of each of AQSP and AQSP Mergeco
contained in this Agreement shall have been true and correct when made and shall
be true and correct in all material respects as of the Closing, with the same
force and effect as if made as of the Closing Date, other than such
representations and warranties that are expressly made as of another date, and
the covenants and agreements contained in this Agreement to be complied with by
AQSP and AQSP Mergeco on or before the Closing shall have been complied with,
and Cogility shall have received a certificate to such effect signed by Gerard
M. Jacobs on behalf of AQSP and AQSP Mergeco.


(c)           No Adverse Change of Cogility.  No events or conditions shall have
occurred which individually or in the aggregate, have had, or may reasonably be
anticipated to give rise to any Material Adverse Effect on Cogility.


(d)           No Adverse Change of AQSP or AQSP Mergeco.  No events or
conditions shall have occurred which individually or in the aggregate, have had,
or may reasonably be anticipated to give rise to any Material Adverse Effect on
AQSP or AQSP Mergeco.


(e)           Governmental Approvals.  Any and all approvals from Governmental
Authorities required for the lawful consummation of the transactions
contemplated by this Agreement, the Certificate of Merger, and the other
Definitive Documents shall have been obtained.  The Certificate of Merger shall
have been filed with the Secretary of State of the State of Delaware.
 
 
 
29

--------------------------------------------------------------------------------

 
 


(f)           Consents.  Any and all needed consents and approvals from third
parties for the consummation of the transactions contemplated by this Agreement,
the Certificate of Merger and the other Definitive Documents, and the transfer
of all of Cogility’s business, assets and agreements of Cogility to Cogility
Surviving Corporation shall have been obtained.


(g)           No Actions, Suits or Proceedings.  No Order of any Court or
Governmental Authority shall have been issued restraining, prohibiting,
restricting or delaying, the consummation of the transactions contemplated by
this Agreement, the Certificate of Merger and the other Definitive
Documents.  No Action or Litigation shall be pending or threatened, before any
Court or Governmental Authority to restrain, prohibit, restrict or delay, or to
obtain damages or a discovery order in respect of this Agreement, the
Certificate of Merger, the other Definitive Documents, or the consummation of
the transactions contemplated hereby.  No insolvency proceeding of any character
including without limitation, bankruptcy, receivership, reorganization,
dissolution or arrangement with creditors, voluntary or involuntary, affecting
Cogility shall be pending, and Cogility shall not have taken any action in
contemplation of, or which would constitute the basis for, the institution of
any such proceedings.


(h)           Cogility Capital Stock.  The Cogility Shareholders shall have
delivered Cogility Certificates evidencing all of the Cogility Capital Stock to
AQSP, provided that AQSP may choose to proceed forward with the Closing
notwithstanding the delivery to AQSP of Cogility Certificates evidencing less
than all of the Cogility Capital Stock to AQSP but shall not be obligated to
deliver any AQSP Stock or AQSP Options to any person or entity which fails to
deliver his or its Cogility Certificates to AQSP except as may be required by
applicable law.


(i)           AQSP Stock. AQSP shall have delivered to its stock transfer agent
an irrevocable instruction letter in a form reasonably acceptable to AQSP and
Cogility.


(j)           Closing Documents.  Each Party shall have delivered to the other
Parties fully signed originals of this Agreement, the Certificate of Merger, and
the other Definitive Documents, and such other documents and instruments as a
Party or its counsel may reasonably request in regard to the Closing.


(k)           Consent and/or Estoppel Certificates. Cogility shall deliver to
AQSP a consent and/or estoppel certificate executed by each landlord of any
Leased Real Property, in form and substance satisfactory to AQSP.


(l)           Mutual Due Diligence. Cogility and AQSP each shall have completed
its “due diligence” investigation of the other (including without limitation an
examination of the corporate books and records, financials, historical
operations, management, business practices, computer systems, prospects, legal,
tax, ERISA and other matters), and the results of such investigation shall be
satisfactory to each of them, in its sole discretion.


(m)           Financial Statements.  AQSP shall have received from Cogility such
the Financial Statements and such other audited financial statements, reviewed
financial statements and corresponding auditor’s opinions as shall enable AQSP
to file a form 8-K within four business days following the Closing Date
satisfying all SEC reporting requirements.
 
 
 
30

--------------------------------------------------------------------------------

 
 


(n)           Reverse Stock Split.  The 1-for-20 Reverse Stock Split of AQSP
Stock shall have been completed.


(o)           Securities Filings. All necessary securities filings, including
but not limited to the Section 14 Filing, shall have been made with the SEC and
other governmental agencies, as required by applicable laws, rules and
regulations, in regard to the Merger and related matters.


ARTICLE XI
INDEMNIFICATION


11.1           Survival of Representations, Warranties and Covenants.  The
representations and warranties contained in this Agreement shall survive until
the first anniversary of the Closing Date, except for Cogility’s representations
and warranties under Section 4.16 which shall survive until the expiration of
the applicable statute of limitations. All covenants and agreements contained in
this Agreement (and in the corresponding covenants and agreements set forth in
the Certificate of Merger and any of the Definitive Documents) shall survive the
Closing and continue in full force until fully performed in accordance with
their terms.
 
11.2           Indemnification.


(a)           Cogility, DSGSPT and Ghourdjian agree to indemnify and hold
harmless AQSP and AQSP Mergeco, the AQSP Shareholders, and each of their
respective successors and assigns, together with all of their officers and
directors, from and against any and all losses, damages, liabilities,
obligations, costs or expenses which are caused by or arise out of (1) any
breach or default in the performance by Cogility of any covenant or agreement of
Cogility contained in this Agreement; (2) any material breach of warranty or
inaccurate or erroneous representation made by Cogility, DSGSPT or Ghourdjian
herein, in this Agreement or in any Exhibit or Schedule (including the Cogility
Disclosure Schedule) delivered to AQSP or AQSP Mergeco pursuant hereto or in any
certificate or other instrument delivered by or on behalf of Cogility, DSGSPT or
Ghourdjian  pursuant hereto; (3) any infringement actions relating to the
trademarks or service marks used by Cogility or any other loss arising out of a
determination that Cogility is not entitled to use such trademarks or service
marks; and (4) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable legal fees) arising out of
the foregoing (any one such item being herein called a “Loss” and all such items
being herein collectively called “Losses”), if and to the extent that such
aggregate Losses exceed an aggregate of One Hundred Thousand Dollars ($100,000);
provided, however, that neither DSGSPT nor Ghourdjian shall be liable for a
proportionate share of any Loss in excess of its or his proportionate share of
his stock in Cogility as of the Closing, and that the total cumulative liability
of DSGSPT and Ghourdjian for Losses shall be satisfied from shares in Cogility
or AQSP with a fair market value of One Million Dollars ($1,000,000.00).
 
(b) AQSP and AQSP Mergeco jointly and severally agree to indemnify and hold
harmless Cogility and the Cogility Shareholders and their respective successors
and assigns, from and against any and all Losses which are caused by or arise
out of (1) any material breach or default in the performance by AQSP or AQSP
Mergeco of any covenant or agreement of AQSP or AQSP Mergeco contained in this
Agreement; (2) any material breach of warranty or inaccurate or erroneous
representation made by AQSP or AQSP Mergeco herein, in this Agreement or in any
Exhibit or Schedule delivered to Cogility pursuant hereto or in any certificate
or other instrument delivered by or on behalf of AQSP or AQSP Mergeco pursuant
hereto; and (3) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable legal fees) arising out of
the foregoing, if and to the extent that such aggregate Losses exceed an
aggregate of One Hundred Thousand Dollars ($100,000).
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
(c) Any indemnified party seeking indemnification hereunder shall give to the
party obligated to provide indemnification to such indemnified party a notice
describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder and shall include in such notice the amount or the
method of computation of the amount of such claim, and a reference to the
provision of this Agreement or any other agreement, document or instrument
executed pursuant hereto or in connection herewith upon which such claim is
based.  After the giving of any notice pursuant hereto, the amount of
indemnification to which an indemnified party shall be entitled under this
Article shall be determined by the written agreement between the indemnified
party and the indemnifying party or by a final judgment or decree of any Court
of competent jurisdiction.
 
(d) No party hereunder shall be obligated under this Section 11.2 to pay any
amounts for indemnification hereunder relating to a claim to the extent of (1)
any tax benefit to the indemnified party therefrom, or (2) any insurance
proceeds and any indemnity, contribution or similar payment paid to the
indemnified party or any affiliated entity from any third party with respect
thereto.
 
11.3           Third Party Claim.  If any third person asserts a claim against
an indemnified party hereunder that, if successful, might result in a claim for
indemnification against any indemnifying party hereunder, the indemnifying party
shall be given prompt written notice thereof and shall have the right (a) to
participate in the defense thereof and be represented, at his or its own
expense, by advisory counsel selected by it, and (b) to approve any settlement
if the indemnifying party is, or will be, required to pay any amounts in
connection therewith.  Notwithstanding the foregoing, if within ten (10)
Business Days after delivery of the indemnified party’s notice described above,
the indemnifying party indicates in writing to the indemnified party that, as
between such parties, such claims shall be fully indemnified for by the
indemnifying party as provided herein, then the indemnifying party shall have
the right to control the defense of such claim, provided that the indemnified
party shall have the right (1) to participate in the defense thereof and be
represented, at his or its own expense, by advisory counsel selected by it, and
(2) to approve any settlement if the indemnified party’s interests are, or would
be, affected thereby, which approval shall not be unreasonably withheld,
conditioned or delayed.


ARTICLE XII
TERMINATION
 
12.1           Termination.
 
(a)           A Party shall have the right to terminate this Agreement in the
event that one of the conditions precedent to the obligation of such Party to
close the transaction hereunder set forth in Section 10.1 have not been met by a
scheduled Closing Date that is mutually agreed upon by AQSP and Cogility, as
extended by mutual agreement of the Parties.
 
(b) This Agreement shall terminate if the Closing does not occur by December 31,
2011, unless such date is extended by mutual agreement of the Parties.
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
ARTICLE XIII
MISCELLANEOUS
 
13.1           Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving Party’s address set forth below or to such other address as a Party
may designate by notice hereunder, and shall be either (a) delivered by hand,
(b) made by facsimile transmission, (c) sent by recognized overnight courier, or
(d) sent by certified mail, return receipt requested, postage prepaid.
 
If to AQSP, AQSP Mergeco, or Jacobs to:
 
Gerard M. Jacobs
31 N. Suffolk Lane
Lake Forest, IL  60045


If to Cogility, DSGSPT, or Ghourdjian to:


Matthew Ghourdjian
Cogility Software Corporation
2967 Michelson Dr STE G528
Irvine CA 92612-0657


All notices, requests, consents and other communications hereunder shall be
deemed to have been delivered (1) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above, (2)
if sent by facsimile transmission, at the time receipt has been acknowledged by
electronic confirmation or otherwise, (3) if sent by overnight courier, on the
next Business Day following the day such notice is delivered to the courier
service, or (4) if sent by certified mail, on the fifth (5th) Business Day
following the day such mailing is made.
 
13.2           Entire Agreement.  The November 4, 2010 Agreement, this
Agreement, the Certificate of Merger and the other Definitive Documents embody
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersede all other oral or written discussions,
drafts, proposals, agreements, contracts and understandings of any nature
whatsoever relating to the subject matter hereof.  No statement, representation,
warranty, covenant or agreement of any kind not expressly set forth in the
November 4, 2010 Agreement, this Agreement, the Certificate of Merger and the
other Definitive Documents shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.
 
 
 
33

--------------------------------------------------------------------------------

 
 


13.3           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.
 
13.4           Assignment.  Neither this Agreement, nor any right hereunder, may
be assigned by any of the Parties without the prior written consent of the other
Parties.
 
13.5           Modifications and Amendments.  The terms and provisions of this
Agreement may be modified, changed or amended only by written agreement executed
by all Parties hereto.
 
13.6           Waivers.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the Party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.  No failure or delay by a Party in
exercising any right, power or remedy under this Agreement, and no course of
dealing between the Parties hereto, shall operate as a waiver of any such right,
power or remedy of the Party.  No single or partial exercise of any right, power
or remedy under this Agreement by a Party, nor any abandonment or discontinuance
of steps to enforce any such right, power or remedy, shall preclude such Party
from any other or further exercise thereof or the exercise of any other right,
power or remedy hereunder.  The election of any remedy by a Party shall not
constitute a waiver of the right of such Party to pursue other available
remedies.  No notice to or demand on a Party not expressly required under this
Agreement shall entitle the party receiving such notice or demand to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.
 
13.7           No Third Party Beneficiary.  Except in regard to the so-called
piggyback registration rights provided under Section 9.1, nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any Person other than the Parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
13.8           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
13.9           Publicity.  Neither Cogility nor any of the Cogility Shareholders
shall make, or cause to be made, any press release or public announcement in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of AQSP,
except as may be required by Law.
 
 
 
34

--------------------------------------------------------------------------------

 


 
13.10           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
Law of the State of Delaware without giving effect to the conflict of law
principles thereof.
 
13.11           Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, either manually, or via facsimile transmission or
electronic transmission of signatures, each of which shall be deemed an
original, no other counterpart needing to be produced and all of which, when
taken together, shall constitute but one and the same instrument and agreement.
 
13.12           Headings.  The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
13.13           Expenses.  Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
 
13.14           Attorney’s Fees.  In the event that any Action or Litigation is
filed to enforce any of the agreements, terms, conditions, representations,
warranties, covenants, indemnification agreements, or other Sections of this
Agreement, the prevailing Party in such action shall be entitled to payment from
the losing Party all costs and expenses, including reasonable attorney’s fees,
court costs and ancillary expenses incurred by such prevailing Party in
connection with such Action or Litigation.
 
13.15           Further Assurances.  At any time and from time to time after the
Closing Date each Party shall execute and deliver such other instruments of
sale, transfer, conveyance, assignment and confirmation as may be reasonably
requested in order to more effectively carry forth the terms and conditions of
this Agreement, the Certificate of Merger and the other Definitive Documents.
 
13.16           Incorporation by Reference.  Each Exhibit and Schedule to this
Agreement is hereby incorporated into this Agreement by reference thereto, with
the same legally binding force and effect as if such Exhibit or Schedule were
fully set forth herein.  Any disclosure made in this Agreement or in any
Schedule or any document attached to any Schedule shall be deemed to be a
disclosure for all Schedules. The Schedules shall not reveal any materially
adverse conditions not otherwise disclosed in the Financial Statements.
 
[Remainder of Page Left Intentionally Left Blank]


 
35

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.
 


ACQUIRED SALES CORP.
     
By:
   
Name:
Gerard M. Jacobs
 
Title:
President
     
ACQUIRED SALES CORP. MERGER SUB, INC.
     
By:
   
Name:
Gerard M. Jacobs
 
Title:
President
     
COGILITY SOFTWARE CORPORATION
     
By:
   
Name:
Matthew Ghourdjian
 
Title:
President
     
DEBORAH SUE GHOURDJIAN SEPARATE
PROPERTY TRUST
 
By:
   
Name:
Deborah Sue Ghourdjian
 
Title:
Trustee
             
Gerard M. Jacobs
         
Matthew Ghourdjian
 
 
 
 
 
 
 
 
 
 
 
 
     

 
 
 
36

--------------------------------------------------------------------------------

 
 
 
Exhibit 1.5     Certificate of Merger
 
 
 
 
37

--------------------------------------------------------------------------------

 


 
Exhibit 2.8(a)    Directors and Officers of Cogility Surviving Corporation


Directors of Cogility Surviving Corporation:
Matthew Ghourdjian, Co-Chairman
Gerard M. Jacobs, Co-Chairman
Joshua A. Bloom, M.D.
Roger S. Greene
James S. Jacobs, M.D.
Michael D. McCaffrey
Vincent J. Mesolella
Richard E. Morrissy
Two additional persons to be identified by Matthew Ghourdjian and approved by
Gerard M. Jacobs


Officers of Cogility Surviving Corporation:
President - Gerard M. Jacobs
Chief Executive Officer - Daniel F. Terry, Jr.
Chief Technology Officer - Matthew Ghourdjian
Treasurer - A person to be mutually designated by Matthew Ghourdjian and Gerard
M. Jacobs, and approved by the board of directors of Cogility Surviving
Corporation
Secretary - Gerard M. Jacobs
 
 
 
38

--------------------------------------------------------------------------------

 


 
Exhibit 2.8(b)                                           Directors and Officers
of AQSP


Directors of AQSP:
Matthew Ghourdjian, Co-Chairman
Gerard M. Jacobs, Co-Chairman
Joshua A. Bloom, M.D.
Roger S. Greene
James S. Jacobs, M.D.
Michael D. McCaffrey
Vincent J. Mesolella
Richard E. Morrissy
Two additional persons to be identified by Matthew Ghourdjian and approved by
Gerard Jacobs


Officers of AQSP:
Chief Executive Officer, Chief Development Officer, and Secretary - Gerard M.
Jacobs
President and Chief Operating Officer - Daniel F. Terry, Jr.
Chief Technology Officer - Matthew Ghourdjian
Treasurer - A person to be mutually designated by Matthew Ghourdjian and Gerard
M. Jacobs, and approved by the AQSP Board




 
39

--------------------------------------------------------------------------------

 
 
 
Exhibit 4.9(a)                                           Annual Financial
Statements
To be attached, subject to approval by both Matthew Ghourdjian and Gerard M.
Jacobs


 
 
40

--------------------------------------------------------------------------------

 
 


Exhibit 4.9(b)                                           Interim Financial
Statements
To be attached, subject to approval by both Matthew Ghourdjian and Gerard M.
Jacobs


 
 
41

--------------------------------------------------------------------------------

 




Exhibit 10.1(i)                                Letter to Transfer Agent
To be attached, subject to approval by both Matthew Ghourdjian and Gerard M.
Jacobs
 
 
 
42

--------------------------------------------------------------------------------

 


 
Cogility Disclosure Schedule
Cogility hereby discloses, represents and warrants to AQSP and AQSP Mergeco the
following information in regard to the following Sections of the Agreement,
respectively:


Section 4.1:  Cogility is duly licensed and qualified to transact business as a
foreign corporation and is in good standing in California.


Section 4.3:  Cogility owns 49% of the common stock of Cortez Systems, a
California corporation.


Section 4.11(b):  The Leased Real Property is as follows:


Anaheim, CA:
(1) Street address: 1600 South Douglass, Suite 102, Anaheim, CA  92612
(2) Identity of lessor and lessee: Lessor is CashCall, Inc., Lessee is Cogility
(3) Term and rental payment: No rental payment and no written agreement
guaranteeing any term for Cogility


San Jose, CA:
(1) Street address: 111 N. Market Street, Suite 815, San Jose, CA
(2) Identity of lessor and lessee: Lessor is Fleece Real Estate Co., Lessee is
Cogility
(3) Term and rental payment: $3,826 per month through November 30, 2011.


Alexandria, VA:
(1) Street address: 111 S. Patrick, Alexandria, VA  22314
(2) Identity of lessor and lessee: Lessor is Guy Dresser, Lessee is Cogility
(3) Term and rental payment: Month to month, $3400 per month.


Section 4.12:  The following is a list of Cogility’s tangible personal property:
Computers and office equipment


Section 4.15:  The following is a list of all Permits used in or otherwise
required for the conduct of Cogility’s business:


General Business Permits to conduct business in its municipal locations


Section 4.16:  Cogility owes the following taxes:


California Franchise Tax
Board                                                      $55,909                      Unpaid
2009 taxes
Cogility has filed an amended return claiming that the $55,909 in unpaid taxes
is not due, but the Franchise Tax Board has not yet accepted that conclusion.


Cogility has not yet filed its 2010 federal or state tax returns, but has filed
and received extensions to file the returns no later than September 15,
2011.  Cogility does not believe it owes state or federal income tax for
business operations in 2010, with the exception of annual state franchise fees.

 
 
43

--------------------------------------------------------------------------------

 
 
 
Cogility is late on making payroll tax payments for the period from February 15,
2011 to the present.  The estimated delinquency as of July 31, 2011 is $
115,970.95, but that amount does not include any penalties or late fees.


Section 4.18


Cogility has a 401K plan with Securian Retirement.  Cogility does not match any
employee contributions.


Section 4.20 (b):


On April 15, 2011, Daniel Terry made a loan to Cogility in the principal amount
of $100,000, with interest accruing at a rate of 10% per annum. On June 29,
2011, Daniel Terry made a loan to Cogility in the principal amount of $125,000,
with interest accruing at a rate of 10% per annum.  On July 29, 2011, Daniel
Terry made a loan to Cogility in the principal amount of $125,000, with interest
accruing at a rate of 10% per annum.


Section 4.21:


The Watertower Group made a claim in January 2011 relating to a transaction with
Cogility in 2005.  Cogility does not believe any sums are due to the Watertower
Group.


Section 4.22:


Cogility’s domain names and web sites are as follows:  www.cogility.com


Cogility’s Patents and Patent applications pending are as follows:
SYSTEM AND METHOD FOR TEMPORAL CORRELATION OF
OBSERVABLES Docket No.: 008889P002
STATE MACHINE WITH OUT-OF-ORDER PROCESSING FUNCTIONALITY AND
METHOD THEREOF Docket No.: 005255P003


Cogility does business under the following trade names, both of which are
registered to Cogility:
Cogility Software, Registration No. 3006210, registration date 11/11/2005,
subject to the lien of AQSP; and
Cogility, Registration No. 2977188, registration date 7/26/2005, subject to the
lien of AQSP.


Section 4.26


Severance agreements with M. Hood and H. Desai call for payments under certain
conditions after the Closing Date.  M. Artiano has a claim for a deferred bonus
to be paid under certain conditions after the Closing Date.

 
 
44

--------------------------------------------------------------------------------

 




AQSP Disclosure Schedule


The AQSP Entities hereby disclose, represent and warrant to Cogility and the
Shareholders the following information in regard to Article V of the Agreement:


AQSP's Section 14C information statement in regard to the Merger, its Form 10-K
for the transitional period ended December 31, 2010, and its Form 10-Q for the
quarterly period ended June 30, 2011, all filed with the U.S. Securities and
Exchange Commission, are hereby incorporated herein by reference thereto.




 
45

--------------------------------------------------------------------------------

 
